ORDER

PER CURIAM.
The appellant, Thomas Dee Huskey, has filed two separate petitions requesting this Court to grant a rehearing in this matter pursuant to Tenn.R.App.P 39(f). In the alternative, the appellant requests that the petitions be considered as applications for extraordinary appeals pursuant to Tenn. R.App.P. 10.
We filed an opinion in this interlocutory appeal on March 9, 1998, and denied the appellant’s first petition for rehearing on May 18, 1998. After due consideration, it is ORDERED that the additional petitions for rehearing, or in the alternative, the applications for extraordinary appeals are denied.